DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16th, 2013 is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S NOTE: This Corrected Notice of Allowability is to correct a typographical error in the Examiner’s Amendment of the Notice of Allowance dated 11/10/2021, which the Applicant brought to Examiner’s attention on 11/19/2021. Specifically, the correction is to remove the “8” from section 2 part e and to add “component fixed” in section 2 part f. The Examiner’s amendment below replaces the previous Examiner’s amendment.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to the applicant, and amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Stanley Gradisar on 10/29/2021.

The application has been amended as follows:
Claim 1 has been amended to incorporate the features of dependent claim 4, such that the amended claim reads as follows:
-- An apparatus for installing a wired lights to a surface, the 2apparatus comprising: 
a staple device, the staple device further comprising; 

a staple anvil slidably located within the staple device; and 
6a tension and activation component fixed externally to the staple device to hold and tension at least one wired lights against a surface; 
8an extension rod attached to the staple device that applies force that drives each of the plurality of staples into the surface; 
a rotation gear fixed externally to the staple device and rotatably attached to a rotation gear bearing and having a rotation gear teeth; and 3U.S. Patent Application Serial No. 16/428,991 Amendment Dated July 19, 2021 Reply To Office Action Mailed On January 1, 2021 
a rack gear fixed to the tension and activation component that engages with the rotation 6gear teeth to transfer the liner motion of the tension and activation component into rotational motion to rotate the anvil actuator arm.--
Claim 4 is canceled.
Claim 7 is amended to incorporate the features of claim 8 and some features of claim 9, such that the amended claim reads as follows:
--A method for installing a wired lights to a surface, the method comprising 2the steps of: 
(a) engaging a first portion of a wired lights with a staple device;
	(a1) securing the first portion of the wired lights within a groove of a tension and activation 4component of the staple device. 
4(b) raising the staple device to a surface via an extension rod fixed to the staple device; 
(c) pushing the staple device toward the surface with the extension rod; 
(c1) retracting the tension and activation component; 4rotating a rotational gear having rotation gear teeth engaged with a rack gear of the tension and activation component; and 
6(d) embedding a staple into the surface, securing the first portion of the wired lights to the surface via the staple.--
Claim 8 is canceled.
Claim 9 is amended to change the dependence to claim 7 and to cancel the incorporated elements brought into claim 7, such that the amended claim reads as follows:
--The method according to claim 7 wherein step (c1) further comprises the step 2of: 
retracting the tension and activation component; 

6rotating an anvil activation arm; raising a staple anvil; compressing an anvil spring; and 4U.S. Patent Application Serial No. 16/428,991 Amendment Dated July 19, 2021 Reply To Office Action Mailed On January 1, 2021 
pushing a staple under the staple anvil.--
Claim 13 is amended to incorporate the elements of dependent claim 14, such that the amended claim reads as follows:
--An apparatus for installing a wired lights to a surface, the 2apparatus comprising: 
a staple device, the staple device further comprising; 
4a mechanism that uses a pushing motion to drive a staple into a surface; and 

an extension rod attached to the staple device that applies a force for the pushing motion 8that drives the staple into the surface;
a rotation gear fixed externally to the staple device and rotatably attached to a rotation gear 4bearing and having a rotation gear teeth; and a rack gear fixed to the tension and activation component that engages with the rotation 6gear teeth to transfer the liner motion of the tension and activation component into rotational motion to rotate the anvil actuator arm.--
Claim 14 is canceled.

Allowable Subject Matter
Claims 1 – 3, 5 – 7, 9 – 13, and 15 – 18 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1, 7, and 13, the prior art fails to disclose or make obvious the claimed combination including the following features:
Myrowich (US 2006/0062680) teaches a stapling device (Fig 3, #1) for stapling turf into the ground utilizing a hand-powered plunger (#16) attached to a ram (#12) for plunging a staple into the ground. See further ¶ [0026] – [0027]. The device utilizes an extension pole (see Fig 3) for biasing the plunger/ram/staple into the ground, and includes a spring (#30) for returning the plunger to a pre-fired position. However, the device of Myrowich does not include a rotation gear and rack gear combination to provide the downward biasing force onto the staple, as is now recited in independent claims 1, 7, and 13.
Liang (US 7,506,788) teaches a transmission mechanism for an electrical nail gun (see Fig 1) including a toothed moveable driving wheel (#26) and a rack (#41) in meshing contact with the teeth of the moveable drive wheel. The rotation of the driving wheel (from rotation of the motor) causes subsequent downward linear displacement of the rack. This displacement will then cause a downward displacement of a stroke bar (#42) which is attached to the distal end of the rack, and will result in the impact of a nail to drive out said nail. 
However, although the transmission structure of the device of Liang is similar to the rotation gear and rack gear combination now claimed, it is not clear to one of ordinary skill in the art how to modify the device of Myrowich with the transmission of Liang. The plunger of Myrowich relies solely on downward force from the operator onto the plunger to drive out a staple (as described in ¶ [0026] – [0027]). Therefore, in order to reach the structure as recited in the independent claims, one would need to attach the plunger of Myrowich (#16) onto the driving wheel of Liang (#26) in such a way to cause movement of the meshed rack (#41). It is not clear at the time of filing that one of ordinary skill in the art would derive the proper motivation to make said modification without relying on improper hindsight.
The combinations of the claimed limitations are novel and found to be allowable over prior art. The cited references taken singly or in combination do not anticipate or make obvious the applicant’s claimed invention.
Regarding claims 2-3, 5-6, 9-12, and 15-18, they are allowed as depending from claims 1, 7, and 13, identified as allowable (see above).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB A SMITH whose telephone number is (571) 272-3974 and email address is Jacob.Smith@uspto.gov.  The examiner can normally be reached on M-F 6:30AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on (571) 272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 
/JACOB A SMITH/Examiner, Art Unit 3731 
                                                                                                                                                                                                       
/VALENTIN NEACSU/Primary Examiner, Art Unit 3731